PER CURIAM.
Respondent royalty interest owners sued petitioner Union Pacific Resources Company for tortiously interfering with their royalty interest by causing the termination of the underlying oil and gas lease. The district court rendered summary judgment for Union Pacific, concluding that respondents’ action was barred by limitations. The court of appeals reversed, holding that the discovery rule applied to defer the accrual of the respondents’ cause of action until the date they discovered or should have discovered their injury. We believe that the court of appeals should have the opportunity to reconsider the rulings of which petitioner complains in this proceeding in light of our recent opinion in HECI v. Neel, 982 S.W.2d 881 (Tex.1998). Accordingly, the Court grants Union Pacific’s petition for review, and without reference to the merits, vacates the judgment of the court of appeals and remands the case to that court for further consideration. Tex.R.App. P. 59.1.